                     Case 1:20-cr-00103-JRH-BKE Document 63 Filed 09/13/21 Page 1 of 6
                                                                                                                                         n
(iAS 245B
DC Probation
                  (Rev. 05/20) JudgmeiU in a Criminal Case                                                          U.S.CiS.● I
                                                                                                                        /● ' ●   I ■
                                                                                                                                       cr rouRT
                                                                                                                                       '● r ● '/



                                            United States District Court®'                                                               p i.-uo
                                                       SOUTHERN DISTRICT OF GEORGIA
                                                            AUGUSTA DIVISION
                                                                              )
               UNITED STATES OF AMERICA                                                JUDGMENT IN A CRIMINAL CASE
                                                                              )
                                   V.                                         )
                          Jada S. Nelson                                      )
                                                                                       Case Number:             1:20CR00103-1
                                                                              )
                                                                              )        USM Number:              24579-509
                                                                              )
                                                                              )        Ralreil Nash
                                                                                       Dcfenciant's Allnrncy
THE DEFENDANT:

Kl pleaded guilty to Count              1

□ pleaded nolo contendere to Count(s)                          which was accepted by the court,

□ was found guilty on Counl(s)                          after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                   Offense Ended                Count


18 U.S.C. § 1343                  Wii'e fraud                                                                         August 3 1.2020


      The defendant is sentenced as provided in pages 2 through                   6    of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

□ The defendant has been found not guilty on Count(s)

K1 Count 2 is dismissed, as to this defendant, on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are ful ly paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                              September 9. 2021
                                                                              Dale oflinposiiion olTUidanicnl




                                                                              .Signature of Jycige

                                                                                   ^AL HALL. Cl lll-F JUDGE
                                                                              UNITED STATES DISTRICT COURT
                                                                              SOU THERN DISTRICT OF GEORGIA
                                                                              Name and fille of Judge



                                                                              Date
                    Case 1:20-cr-00103-JRH-BKE Document 63 Filed 09/13/21 Page 2 of 6
 GAS 245H          (Rev. 05/20) Jiidgniem in a Criminal Case                                                    JiidgmciU — Page 2 off)
 DC Probalion

 DEFIZNDANT:              Jada S. Nelson
 CASE NUMBER;             !:20CR00103-1



                                                                PROBATION

You are hereby sentenced to probation for a term of: 3 years.

                                                         MANDATORY CONDITIONS

        You must not commit another federal, state, or local crime.
 2.     You must not unlawfully possess a controlled substance.
 3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
        from imprisonment and at least two periodic drug tests thereafter, as determined by the coun.
        □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
        substance abuse, (Check, ifapplicable.)
        □ You must make restitution in accordance with 18 L'.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
 4.
        restitution. (Check, f applicable.)
 5.        You must cooperate in the collection of DNA as directed by the probalion officer. (Check, f applicable.)
 6.     Q You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901. et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (Check, f applicable.)
 7.     D You must participate in an approved program for domestic violence. (Check, f applicable.)


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
 on the attached page.
                    Case 1:20-cr-00103-JRH-BKE Document 63 Filed 09/13/21 Page 3 of 6
 GAS 245B          {Rev. 05/20).ludgmenl in a Criminal Case                                                        ●ludgmenl — Page 3 offi
 DC Probation

 DEFENDANT;               Jada S. Nelson
 CASE NUMBER:             l:2OCR00IO3-l




                                           STANDARD CONDITIONS OF SUPERVISION

As pan of your probation, you must comply with the following standard conditions of supervision. These conditions ai e imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, repon to the conn about, and bring about improvements in your conduct and condition.

         You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
         you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time
         frame.
    2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
    3. You must not knowingly leave the federal Judicial district where you arc authorized to reside without fi rst getting pemiission from
        the court or the probation officer.
    4. You must answer truthfully the questions asked by your probation officer.
    5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change, If
        notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
        within 72 hours of becoming aware of a change or expected change.
    6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
        to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to fi nd full-time employment, unless the probation officer excuses
        you from doing so. if you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change, if notifying the probation officer at least
         10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
        You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without fi rst getting the permission of the
        probation officer.
    9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
    10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. anything that
        was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as a nunchakiis or
        lasers).
        You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        fi rst getting pennission from the court.
    12. If the probation officer detemiines that you pose a risk to another penson (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified that person about the risk.
    13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.tiov.

Defendant's Signature                                                                      Date
                   Case 1:20-cr-00103-JRH-BKE Document 63 Filed 09/13/21 Page 4 of 6
GAS 245B          (Rev. 05/20) Judgment in a Criminal Case                                                       Jiidgmetu — l^agc 4 of 6
DC Probation


DEFENDANT:               Jada S. Nelson
CASE NUMBER:             1:20CR00103-1



                                           SPECIAL CONDITIONS OF SUPERVISION


  1.   You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to obstruct
       or tamper with the testing methods.

 2.    You must provide the probation officer with access to any requested financial information and authorize the release of any financial
       information. The probation office may share financial information with the U.S. Attorney's OiTicc.

 3.    You must infonn any employer or prospective employer of your current conviction and supervision status.

 4.    You must participate in an educational services program and follow the rules and regulations of that program. Such programs may
       include high school equivalency preparation.

 5.    You must submit your person, property, house, residence, office, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)),
       other electronic communications or data storage devices or media, to a search conducted by a United Slates probation officer. Failure
       to submit to a search may be grounds for revocation of release. You must warn any other occupants that the premises may be subject
       to searches pursuant to this condition. The probation officer may conduct a search under this condition only when reasonable
       suspicion exists that you have violated a condition of supervision and that the areas to be searched contain evidence of this violation.
       Any search must be conducted at a reasonable time and in a reasonable manner.

 6.    A curfew is imposed as a special condition of supervised release. You must comply with the conditions of a curfew from 10:00 p.in.
       until 6:00 a.m. for the period of supervision. During this lime, you will remain at your place of residence at all limes and shall not
       leave except when such leave is approved in advance by the probation officer.
                      Case 1:20-cr-00103-JRH-BKE Document 63 Filed 09/13/21 Page 5 of 6
GAS 245B             (Rev. 05/20) Judgment in a Criminal Case                                                                 Judgment— Page 5 off)
DC Probation

DEFENDANT:                  Jada S. Nelson
CASE NUMBER:                1:20CR00103-1


                                                   CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments.

                        Assessment             Restitution                   Fine                      AVAA*                  JVTA Assessment9e it
TOTALS                  $100                   N/A                           $2,500                   N/A                     N/A

□      The detCHTiination of restitution is deferred until                                     , An Amended Jiiclgmenl in a Criminal Case '.-l02-i5O
       will be entered after such determination,

□      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately propoiiioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i). all nonfcderal
       victims must be paid before the United States is paid.

Name of Payee                                  Total Loss***                            Restitution Ordered                   Priority or Percentage




TOTALS                                 s                                            S

□      Restitution amount ordered pursuant to plea agreement S

□      The defendant must pay interest on restitution and a Fine of more than $2,500, unless the restitution or Fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f)- All of the payment options on the schedule of
       payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□      The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

      n        the interest requirement is waived for the              D   fine         □   restitution.

      □        the interest requirement for the         □       Fine       Q restitution is modified as follows:



*     Amy, Vicky, and Andy Child Pornography Victim Assistance Act of2018, Pub. L. No. 1 15-299.
      Justice for Victims of Trafficking Act of 2015, Pub. L. No. 1 14-22.
** * Findings for the total amount of losses are required under Chapters 109A, 1 10, 1 1OA. and 1 13A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                    Case 1:20-cr-00103-JRH-BKE Document 63 Filed 09/13/21 Page 6 of 6
GAS 245B           (Rev. 05/20) Judgment in a Criminal Case                                                                Jtidi’mctu   Page f> of 6
DC Probation

DRFBNDANT:                Jada S. Nelson
CASE NUMBER;              l:20CR00103-l



                                                  SCHEDULE OF PAYMENTS


Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A          Lump sum payment of S                   100            due immediately, balance due

           □     not later than                                           or
           1^    in accordance      O C,        □ D,          □   E, or        [21 F below; or

B     □    Payment to begin immediately (may be combined with                                    □ D, or    □ F below); or

C     □    Payment in equal                       (e.g., weekly, monihty. quarterly) installments of $                           over a period of
                        (e.g.. months or years), to commence                       (e.g.. 30 or 60 days) after the date of this judgment;  or

D     □    Payment in equal                       (e.g. . weekly, monthly, quarterly) installments of $                        over a period of
                        (e.g.. months or years), to commence                        (e.g.. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     □    Payment during the term of supervised release will commence within                   (e.g.. 30 or 60 days) after release
                                                                                                                                    or
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time;

F          Special instructions regarding the payment of criminal monetary penalties;
           The defendant shall pay to the United States a fine of S 2,500 in equal monthly installments of S 100 over a period
           of 25 months. Payments are to be made payable to the Clerk, United States District Court.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary' penalties
is due during imprisonment, All criminal monetary penalties, except those payments made through the federal Buieau of Pi isons
Inmate Financial Responsibility Program, are made to the clerk of the coun.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


□      Joint and Several
       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several
       Amount,
       and corresponding payee, if appropriate.




□      The defendant shall pay the cost of prosecution.

□      The defendant shall pay the following court cost(s):

       The defendant shall forfeit the defendant’s interest in the following property to the United States; The “Subje_ct Property”
       identified in the plea agreement.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal.
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and
court costs.
